Exhibit 10

THIRD REPRICING AMENDMENT

THIS THIRD REPRICING AMENDMENT (this “Amendment”) dated as of May 10, 2017 to
the Credit Agreement referenced below is by and among ACADIA HEALTHCARE COMPANY,
INC., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders holding the Tranche B-1 Term Loan, the
Lenders holding the Tranche B-2 Term Loan and BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the pricing
applicable to the Tranche B-1 Term Loan and the Tranche B-2 Term Loan and the
Lenders holding the Tranche B-1 Term Loan and the Lenders holding the Tranche
B-2 Term Loan have each agreed to such modifications to the Credit Agreement on
the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).

2. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:

2.1. The following definition is added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

“Third Repricing Amendment Effective Date” means the effective date of the Third
Repricing Amendment to this Agreement among the Loan Parties, the Lenders
holding the Tranche B-1 Term Loan, the Lenders holding the Tranche B-2 Term Loan
and the Administrative Agent.

2.2. Clauses (b) and (c) of the definition of “Applicable Rate” are amended and
restated in their entirety to read as follows:

(b) with respect to the Tranche B-1 Term Loan, 2.75% in the case of Eurodollar
Rate Loans and 1.75% in the case of Base Rate Loans;

(c) with respect to the Tranche B-2 Term Loan, 2.75% in the case of Eurodollar
Rate Loans and 1.75% in the case of Base Rate Loans;

2.3. Sections 2.09(c) and (d) are amended and restated in their entirety to read
as follows:



--------------------------------------------------------------------------------

(c) Tranche B-1 Repricing Transaction. At the time of the effectiveness of any
Tranche B-1 Repricing Transaction that is consummated after the Third Repricing
Amendment Effective Date and on or prior to the date that is six (6) months
following the Third Repricing Amendment Effective Date, the Borrower shall pay
to the Administrative Agent, for the ratable account of each Lender holding the
Tranche B-1 Term Loan that are either prepaid, repaid, converted or otherwise
subject to a pricing reduction in connection with such Third Repricing
Transaction (including, if applicable, any Non-Consenting Lender holding the
Tranche B-1 Term Loan), a fee in an amount equal to 1.0% of (i) in the case of a
Tranche B-1 Repricing Transaction described in clause (a) of the definition
thereof, the aggregate principal amount of the Tranche B-1 Term Loan that is
prepaid, refinanced, converted, substituted or replaced in connection with such
Tranche B-1 Repricing Transaction or (ii) in the case of a Tranche B-1 Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of the Tranche B-1 Term Loan outstanding on such date that is
subject to an effective pricing reduction pursuant to such Tranche B-1 Repricing
Transaction. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Tranche B-1 Repricing Transaction.

(d) Tranche B-2 Repricing Transaction. At the time of the effectiveness of any
Tranche B-2 Repricing Transaction that is consummated after the Third Repricing
Amendment Effective Date and on or prior to the date that is six (6) months
following the Third Repricing Amendment Effective Date, the Borrower shall pay
to the Administrative Agent, for the ratable account of each Lender holding the
Tranche B-2 Term Loan that are either prepaid, repaid, converted or otherwise
subject to a pricing reduction in connection with such Tranche B-2 Repricing
Transaction (including, if applicable, any Non-Consenting Lender holding the
Tranche B-2 Term Loan), a fee in an amount equal to 1.0% of (i) in the case of a
Tranche B-2 Repricing Transaction described in clause (a) of the definition
thereof, the aggregate principal amount of the Tranche B-2 Term Loan that is
prepaid, refinanced, converted, substituted or replaced in connection with such
Tranche B-2 Repricing Transaction or (ii) in the case of a Tranche B-2 Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of the Tranche B-2 Term Loan outstanding on such date that is
subject to an effective pricing reduction pursuant to such Tranche B-2 Repricing
Transaction. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Tranche B-2 Repricing Transaction.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:

3.1. Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of each Loan Party and
the Administrative Agent on its own behalf and on behalf of each Lender holding
a portion of the Tranche B-1 Term Loan or Tranche B-2 Term Loan that delivers a
consent to this Amendment in the form of Exhibit A attached hereto.

3.2. Accrued Interest and Fees. Receipt by the Administrative Agent from the
Borrower of all accrued interest and fees owing on the Tranche B-1 Term Loan and
Tranche B-2 Term Loan as of the Third Repricing Amendment Effective Date for the
benefit of the Lenders holding the Tranche B-1 Term Loan and the Lenders holding
the Tranche B-2 Term Loan immediately before giving effect to this Amendment.

 

2



--------------------------------------------------------------------------------

3.3. Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the date of this Amendment.

3.4. Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the date hereof,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has consented
to this Agreement shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, other than the Incremental Tranche A Term Loan, the
Tranche B-1 Term Loan and Tranche B-2 Term Loan, qualify

 

3



--------------------------------------------------------------------------------

as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). From and after the effective date of the Amendment,
the Borrower shall indemnify the Administrative Agent, and hold it harmless
from, any and all losses, claims, damages, liabilities and related interest,
penalties and expenses, including, without limitation, Taxes and the fees,
charges and disbursements of any counsel for any of the foregoing, arising in
connection with the Administrative Agent’s treating, for purposes of determining
withholding Taxes imposed under FATCA, the Loans (other than the Incremental
Tranche A Term Loan, the Tranche B-1 Term Loan and Tranche B-2 Term Loan) as
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i). The Borrower’s obligations hereunder shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all of the
Obligations.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Repricing Amendment to be duly executed and delivered as of the date first
above written.

 

BORROWER:     ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation     By:  
/s/ Brent Turner       Name: Brent Turner       Title: President   GUARANTORS:  
  ABILENE HOLDING COMPANY, LLC,       a Delaware limited liability company      

ABILENE LEGACY SUB, LLC,

a Delaware limited liability company

     

ACADIA CHATTANOOGA HOLDINGS, LLC,

a Tennessee limited liability company

     

ACADIA CRESTWYN HOLDINGS, LLC,

a Tennessee limited liability company

     

ACADIA JV HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIA LAPLACE HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIA MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

     

ACADIA MERGER SUB, LLC,

a Delaware limited liability company

     

ACADIA READING HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIANA ADDICTION CENTER, LLC,

a Delaware limited liability company

     

ADVANCED TREATMENT SYSTEMS, LLC,

a Virginia limited liability company

     

ASCENT ACQUISITION, LLC,

an Arkansas limited liability company

     

ASCENT ACQUISITION – CYPDC, LLC,

an Arkansas limited liability company

     

ASCENT ACQUISITION – PSC, LLC,

an Arkansas limited liability company

     

ASPEN EDUCATION GROUP, INC.,

a California corporation

     

ASPEN YOUTH, INC.,

a California corporation

     

ATS OF CECIL COUNTY, LLC,

a Virginia limited liability company

     

ATS OF DELAWARE, LLC,

a Virginia limited liability company

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

ATS OF NORTH CAROLINA, LLC,

a Virginia limited liability company

     

AUSTIN BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

AUSTIN EATING DISORDERS PARTNERS, LLC,

a Missouri limited liability company

     

BATON ROUGE TREATMENT CENTER, LLC,

a Louisiana limited liability company

     

BAYSIDE MARIN, INC.,

a Delaware corporation

     

BCA OF DETROIT, LLC,

a Delaware limited liability company

     

BECKLEY TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

BELMONT BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

BGI OF BRANDYWINE, LLC,

a Virginia limited liability company

     

BOWLING GREEN INN OF SOUTH DAKOTA, INC.,

a Virginia corporation

     

CALIFORNIA TREATMENT SERVICES, LLC

a California limited liability company

     

CARTERSVILLE CENTER, LLC,

a Georgia limited liability company

     

CASCADE BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

     

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

CAPS OF VIRGINIA, LLC,

a Virginia limited liability company

     

CENTER FOR BEHAVIORAL HEALTH – HA, LLC,

a Pennsylvania limited liability company

     

CENTER FOR BEHAVIORAL HEALTH – ME, INC.,

a Maine corporation

     

CENTER FOR BEHAVIORAL HEALTH – PA, LLC,

a Pennsylvania limited liability company

     

CENTERPOINTE COMMUNITY BASED SERVICES, LLC,

an Indiana limited liability company

     

CHARLESTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

CLARKSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

CLEARBROOK TREATMENT CENTERS LAND LLC,

a Pennsylvania limited liability company

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

CLEARBROOK TREATMENT CENTERS, LLC,

a Pennsylvania limited liability company

     

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company

     

CONWAY BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

CRC ED TREATMENT, LLC,

a Delaware limited liability company

     

CRC GROUP, LLC,

a Delaware limited liability company

     

CRC HEALTH, LLC,

a Delaware limited liability company

     

CRC HEALTH OREGON, LLC,

an Oregon limited liability company

     

CRC HEALTH TENNESSEE, LLC,

a Tennessee limited liability company

     

CRC RECOVERY, INC.,

a Delaware corporation

     

CRC WISCONSIN RD, LLC,

a Wisconsin limited liability company

     

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company

     

DELTA MEDICAL SERVICES, LLC,

a Tennessee limited liability company

     

DETROIT BEHAVIORAL INSTITUTE, LLC,

a Massachusetts limited liability company

     

DHG SERVICES, LLC,

a Delaware limited liability company

     

DISCOVERY HOUSE CC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE CU, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE MA, INC.,

a Massachusetts corporation

     

DISCOVERY HOUSE MONROEVILLE, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE OF CENTRAL MAINE, INC.,

a Maine corporation

     

DISCOVERY HOUSE TV, INC.,

a Utah corporation

     

DISCOVERY HOUSE UTAH, INC.,

a Utah corporation

     

DISCOVERY HOUSE WC INC.,

a Maine corporation

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

DISCOVERY HOUSE, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE – BC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE – BR, INC.,

a Maine corporation

     

DISCOVERY HOUSE – GROUP, LLC,

a Delaware limited liability company

     

DISCOVERY HOUSE – HZ, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE – LT, INC.,

a Utah corporation

     

DISCOVERY HOUSE – NC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE – UC, INC.,

a Utah corporation

     

DMC – MEMPHIS, LLC,

a Tennessee limited liability company

     

DUFFY’S NAPA VALLEY REHAB, LLC,

a Delaware limited liability company

     

EAST INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

     

EVANSVILLE TREATMENT CENTER, LLC,

an Indiana limited liability company

     

FĒNX HEALTHCARE, LLC,

a Delaware limited liability company

     

FOUR CIRCLES RECOVERY CENTER, LLC,

a Delaware limited liability company

     

GALAX TREATMENT CENTER, LLC,

a Virginia limited liability company

     

GENERATIONS BH, LLC,

an Ohio limited liability company

     

GIFFORD STREET WELLNESS CENTER, LLC,

a Delaware limited liability company

     

GREENBRIER ACQUISITION, LLC,

a Delaware limited liability company

     

GREENBRIER HOLDINGS, L.L.C.,

a Louisiana limited liability company

     

GREENBRIER HOSPITAL, L.L.C.,

a Louisiana limited liability company

     

GREENBRIER REALTY, L.L.C.,

a Louisiana limited liability company

     

GREENLEAF CENTER, LLC,

a Delaware limited liability company

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

HABILITATION CENTER, LLC,

an Arkansas limited liability company

     

HABIT OPCO, LLC,

a Delaware limited liability company

     

HERMITAGE BEHAVIORAL, LLC,

a Delaware limited liability company

     

HCP POLARIS INVESTMENT, LLC,

a Delaware limited liability company

     

HENRYVILLE INN, LLC,

a Pennsylvania limited liability company

     

HMIH CEDAR CREST, LLC,

a Delaware limited liability company

     

HUNTINGTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

INDIANAPOLIS TREATMENT CENTER, LLC,

an Indiana limited liability company

     

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation

     

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

     

MCCALLUM GROUP, LLC,

a Missouri limited liability company

     

MCCALLUM PROPERTIES, LLC,

a Missouri limited liability company

     

MILLCREEK SCHOOL OF ARKANSAS, LLC,

an Arkansas limited liability company

     

MILLCREEK SCHOOLS, LLC,

a Mississippi limited liability company

     

MILWAUKEE HEALTH SERVICES SYSTEM, LLC

a California limited liability company

     

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

     

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

   

PARKERSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

PARK ROYAL FEE OWNER, LLC,

a Delaware limited liability company

     

PHC MEADOWWOOD, LLC,

a Delaware limited liability company

     

PHC OF MICHIGAN, LLC,

a Massachusetts limited liability company

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

PHC OF NEVADA, INC.,

a Massachusetts corporation

     

PHC OF UTAH, INC.,

a Massachusetts corporation

     

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company

     

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company

     

POCONO MOUNTAIN RECOVERY CENTER LAND LLC,

a Pennsylvania limited liability company

     

POCONO MOUNTAIN RECOVERY CENTER, LLC,

a Pennsylvania limited liability company

     

POLARIS HOSPITAL HOLDINGS, LLC,

a Nevada limited liability company

     

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

     

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation

     

R.I.S.A.T., LLC,

a Rhode Island limited liability company

     

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

     

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

     

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company

     

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company

     

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation

     

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company

     

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

     

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

ROCK CREST DRIVE, LLC,

a Pennsylvania limited liability company

     

ROCK CREST LLC LIMITED LIABILITY COMPANY,

a Pennsylvania limited liability company

     

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company

     

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

RTC RESOURCE ACQUISITION CORPORATION,

an Indiana corporation

     

SAN DIEGO HEALTH ALLIANCE,

a California corporation

     

SAN DIEGO TREATMENT SERVICES, LLC

a California limited liability company

     

SERENITY KNOLLS,

a California corporation

     

SEVEN HILLS HOSPITAL, LLC,

a Delaware limited liability company

     

SHAKER CLINIC, LLC,

an Ohio limited liability company

     

SHELTERED LIVING INCORPORATED,

a Texas corporation

     

SIERRA TUCSON LLC,

a Delaware limited liability company

     

SKYWAY HOUSE, LLC,

a Delaware limited liability company

     

SOBER LIVING BY THE SEA, INC.,

a California corporation

     

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

     

SOUTHERN INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

     

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

     

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,

a Pennsylvania limited liability company

     

STRUCTURE HOUSE, LLC,

a Delaware limited liability company

     

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

     

SUWS OF THE CAROLINAS, INC.,

a Delaware corporation

     

TEN LAKES CENTER, LLC,

an Ohio limited liability company

     

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

     

THE CAMP RECOVERY CENTER, LLC,

a California limited liability company

     

TK BEHAVIORAL, LLC,

a Delaware limited liability company

     

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

TRANSCULTURAL HEALTH DEVELOPMENT, INC.,

a California corporation

     

TREATMENT ASSOCIATES, INC.,

a California corporation

     

TRUSTPOINT HOSPITAL, LLC,

a Tennessee limited liability company

     

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

     

VERMILION HOSPITAL, LLC,

a Delaware limited liability company

     

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

VIRGINIA TREATMENT CENTER, LLC,

a Virginia limited liability company

     

VISTA BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

     

VISTA BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

VITA NOVA, LLC,

a Rhode Island limited liability company

     

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company

     

WCHS, INC.,

a California corporation

     

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company

     

WELLPLACE, LLC,

a Massachusetts limited liability company

     

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company

     

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company

     

WICHITA TREATMENT CENTER INC.,

a Kansas corporation

     

WILLIAMSON TREATMENT CENTER, LLC

a West Virginia limited liability company

     

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company

     

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

   

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   Vice
President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

   

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company

     

TEN BROECK TAMPA, LLC,

a Florida limited liability company

     

THE REFUGE, A HEALING PLACE, LLC,

a Florida limited liability company

     

THE REFUGE – THE NEST, LLC,

a Florida limited liability company

      By:   /s/ Brent Turner       Name:   Brent Turner       Title:   President
 

[SIGNATURE PAGES CONTINUE]

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent on
behalf of itself and on behalf of each consenting Lender holding a portion of
the Tranche B-1 Term Loan or Tranche B-2 Term Loan       By:   /s/ Linda Lov    
  Name: Linda Lov       Title: Assistant Vice President  

 

ACADIA HEALTHCARE COMPANY, INC.

THIRD REPRICING AMENDMENT



--------------------------------------------------------------------------------

Exhibit A

[Form of Lender Consent]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Repricing
Amendment (the “Amendment”) to that certain Amended and Restated Credit
Agreement dated as of December 31, 2012 (as amended, modified, supplemented,
increased and extended from time to time) by and among the Acadia Healthcare
Company, Inc., a Delaware corporation, the guarantors identified therein, the
lenders identified therein and Bank of America, N.A., in its capacity as
administrative Agent.

Tranche B-1 Term Loan

☐    Tranche B-1 Consent. The undersigned hereby irrevocably and unconditionally
consents to the Amendment and consents to the reallocation of its portion of the
Tranche B-1 Term Loan in an amount as may be notified by Bank of America, N.A.
to such Lender in an amount not to exceed such Lender’s portion of the Tranche
B-1 Term Loan held by such Lender immediately prior to the effectiveness of the
Amendment.

☐    Consent and Reallocation of Tranche B-1 Term Loan. The undersigned hereby
irrevocably and unconditionally consents to the Amendment but requests its
outstanding portion of the Tranche B-1 Term Loan be assumed by Bank of America,
N.A. on the Third Repricing Amendment Effective Date and subsequently
reallocated to the undersigned by assignment to one or more entities separately
identified to Bank of America, N.A. by the undersigned in an amount as may be
notified by Bank of America, N.A. to such Lender in an amount not to exceed such
Lender’s portion of the Tranche B-1 Term Loan held by such Lender immediately
prior to the effectiveness of the Amendment.

Tranche B-2 Term Loan

☐    Tranche B-2 Consent. The undersigned hereby irrevocably and unconditionally
consents to the Amendment and consents to the reallocation of its portion of the
Tranche B-2 Term Loan in an amount as may be notified by Bank of America, N.A.
to such Lender in an amount not to exceed such Lender’s portion of the Tranche
B-2 Term Loan held by such Lender immediately prior to the effectiveness of the
Amendment.

☐    Consent and Reallocation of Tranche B-2 Term Loan. The undersigned hereby
irrevocably and unconditionally consents to the Amendment but requests its
outstanding portion of the Tranche B-2 Term Loan be assumed by Bank of America,
N.A. on the Third Repricing Amendment Effective Date and subsequently
reallocated to the undersigned by assignment to one or more entities separately
identified to Bank of America, N.A. by the undersigned in an amount as may be
notified by Bank of America, N.A. to such Lender in an amount not to exceed such
Lender’s portion of the Tranche B-2 Term Loan held by such Lender immediately
prior to the effectiveness of the Amendment.

 

    Sincerely,     [LENDER NAME]     By:         Name:     Title: [If a second
signature is necessary     By:        

Name:

   

Title:]